Citation Nr: 1046092	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-15 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability due to left total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from May 1954 to October 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran's 
notice of disagreement was received in December 2007.  A 
statement of the case was issued in March 2008, and a substantive 
appeal was received in May 2008.  The Veteran appeared at a 
December 2008 hearing before the Board at the RO.  A transcript 
is of record.    

The issue of entitlement to service connection for left knee 
disability has been raised by the record (specifically by 
testimony provided at the December 2008 hearing before the Board 
at the RO), but has not been adjudicated by RO.  Therefore, the 
Board does not have jurisdiction over it, and it is referred to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the outset, the Board notes that since the Veteran's claim was 
received in January 2007, the amended version of 38 U.S.C.A. 
§ 1151 applies.  The Board notes that Congress amended 
38 U.S.C.A. § 1151, effective for claims filed on or after 
October 1, 1997, to preclude benefits in the absence of evidence 
of VA carelessness, negligence, lack of proper skill, error in 
judgement or similar fault on the part of VA in furnishing care, 
or an unforeseen event.  See Fed. Reg. 46,426 (Aug. 3, 2004).    

Testimony offered at the December 2008 Board hearing made it 
clear that the Veteran believes that he suffered additional 
disability as a result of a VA procedure on the left in at the 
Charleston VA Medical Center in 1985 or 1986.  The Board notes 
that the Veteran referred to 1986 at the hearing, but other 
statements from the Veteran and his spouse, as well as references 
in various medical records, suggest that the procedure may have 
been in 1985.  

At any rate, it appears that only VA records from the early 
2000's have been obtained to date, perhaps based on a 
misunderstanding that the Veteran was claiming additional left 
knee disability from subsequent VA procedures involving the left 
knee.  Efforts to retrieve all records documenting any VA left 
knee procedures at the Charleston VA Medical Center in 1985 or 
1986, and all VA medical records subsequent to that date, should 
be made prior to appellate review. 

Further, the Veteran testified that he had received treatment at 
the Bay Pines, Florida medical facility, which are not of record.

Although the Veteran was provided a VA examination in February 
2008, another examination and opinion is necessary to include 
consideration of the additional medical records and to address 
the clarified contention that a VA procedure in 1985 or 1986 
caused additional left knee disability. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request all medical records from the 
Charleston VA Medical Center pertaining to 
left knee treatment, and surgeries, from 
1985 to 2004 (it appears that records from 
2004 on are already of record).    

2.  The RO should also take appropriate 
action to request all pertinent medical 
reports from Bay Pines, Florida VA Medical 
Center.  
 
3.  After completion of the above, the 
Veteran should be scheduled for a VA 
examination for his left knee (by a medical 
doctor if possible)  to determine whether 
the Veteran has incurred any additional 
disability as a result of his 1985/1986 
left total knee procedure.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
examination of the Veteran and review of 
the claims file, the examiner should 
respond to the following::

a)  Does the Veteran have additional left 
knee disability as a result of the 
1985/1986 left knee procedure?

b)  If an additional level of disability 
did result from the VA procedure, was the 
proximate cause was the result of either 
(i) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the VA 
facility care or medical treatment or (ii) 
an event not reasonably foreseeable.  

A rationale for the opinion expressed 
should be provided.

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



